Citation Nr: 1547455	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Sleep apnea was not manifest during service.  Sleep apnea is not attributable to service.

2.  Sleep apnea is not caused or aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Disability due to sleep apnea is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2010.  The claim was last adjudicated in September 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony, and lay statements have been associated with the record.  

In July 2010, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to whether the Veteran's sleep apnea is related to or the result of his service connected PTSD.  The VA examiner reviewed evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has not, however, obtained medical opinions relating to entitlement to service connection on a direct basis and on the basis of aggravation of sleep apnea by PTSD.  The Board finds that remand for such opinions is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

In this case, there is no credible evidence establishing that an event, injury, or disease occurred in service or within the one year period following service.  Additionally, there is no credible indication that sleep apnea is aggravated by the service connected PTSD or other service connected disabilities.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his sleep apnea is due to his service connected PTSD.  In explaining his contentions, the Veteran asserts that wearing the prescribed sleep apnea mask makes him feel trapped and "back in the same old stuff again."  See August 2015 Board hearing.

A review of the record reveals that service treatment records are negative for complaints of, or treatment for, sleep problems.  A March 1970 record of a quarterly physical notes the Veteran had no symptoms or complaints.  The September 1970 separation examination revealed a normal clinical evaluation for a list of conditions on the examination report, including nose, sinuses, mouth and throat.  In addition, the Veteran affirmatively stated that his condition was good.

In November 2003 VA treatment records, the Veteran reported sleep disruptions with medication prescribed for his mental disorder, including PTSD.  He also reported that his sleep was disturbed due to nightmares.

In January 2006, a private sleep study was conducted, and the Veteran was diagnosed with sleep apnea.  An April 2010 VA sleep scan consultation concluded that the Veteran had mild obstructive sleep apnea that became severe in the supine position.

In the July 2010 VA examination report, the Veteran stated that he had problems with daytime hypersomnolence that began approximately 5 months prior.  According to the Veteran, he had just quit drinking approximately 30 beers per week one month prior to symptom onset.  The examiner reviewed medical records and noted that treatment of sleep apnea was with a CPAP machine with minimal effectiveness.  The examiner opined that the Veteran's sleep is less likely as not related to, or the result of, his service connected posttraumatic stress disorder.  The examiner reasoned that obstructive sleep apnea is a physical disorder where the tongue occludes the patient's airway causing obstruction and thereby decreased oxygen intake.  The examiner further reasoned that although the Veteran's PTSD has definitely affected his sleep, obstructive sleep apnea is caused by a physical occlusion of the airway.

Based on a review of the record, the Board finds that service connection for sleep apnea on a direct basis is not warranted.  In this regard, the service treatment records show affirmatively that the Veteran was in good health at the time of separation from service.  The service treatment records are also highly probative evidence of a lack of manifestations in service.  Moreover, the Veteran does not contend that he had sleep difficulties in service, or that he is entitled to service connection on a basis other than as secondary to PTSD.  Indeed, the private sleep study records reflect that the Veteran was diagnosed with sleep apnea in January 2006, more than 30 years after separation from service.  Additionally, the July 2010 examination is affirmative evidence that Veteran's sleep apnea had its onset many years after service, as the Veteran stated that he had excessive sleepiness (hypersomnolence) during the day beginning five months prior.  

To the extent that the Veteran's lay statements are construed as an assertion that sleep apnea had its onset in service, these assertions are not credible due to their vagueness.  Moreover, the Board finds that the service treatment records have a higher probative weight than the Veteran's lay assertions.  The service treatment records are more detailed and are more historically accurate as they were created during service, rather than many years later.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had manifestations of sleep apnea in service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

With respect to the Veteran's claim that sleep apnea is due to PTSD, based on a review of the record, the Board finds that secondary service connection is not warranted.  The July 2010 VA medical opinion is most probative in this regard.  The examiner found that sleep apnea is less likely than not related to, or the result of, his PTSD.  The explanation that obstructive sleep apnea is caused by a physical occlusion of the airway is persuasive.  Moreover, it indicates a reason why PTSD has not aggravated sleep apnea.

The Board has considered the Veteran's lay assertions that PTSD has caused his sleep apnea.  However, his assertions are vague and inconsistent with the medical examiner's explanation that sleep apnea is a physical occlusion.  Instead, the Veteran's comments that his mask makes him feel trapped would more so suggest that sleep apnea is bringing about PTSD symptoms, rather than the other way around.  Additionally, it appears that PTSD has affected the Veteran's sleep through nightmares; however, this is not the equivalent of an obstructed airway during sleep.  Thus, the Board finds the Veteran's lay assertions are not credible.  As the only evidence in support of the Veteran's claim is his lay assertions, there is left no credible evidence.  For this reason, there is no credible indication that PTSD has aggravated the Veteran's sleep apnea.

Therefore, a preponderance of the credible evidence is against a finding that the Veteran's sleep apnea is proximately due to, the result of, or aggravated by the service connected PTSD.  Accordingly, service connection on a secondary basis is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for sleep apnea, to include as secondary to service connected PTSD, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


